DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          JAVIER E. ANDRADE,
                               Petitioner,

                                     v.

                          STATE OF FLORIDA,
                             Respondent.

                              No. 4D21-1472

                            [October 13, 2021]

  Petition for writ of certiorari to the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Tarlika Navarro, Judge; L.T. Case No.
21000792CF10A.

   Gordon Weekes, Public Defender, and James K. Rubin, Assistant Public
Defender, Fort Lauderdale, for petitioner.

   Ashley Moody, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for respondent.

FORST, J.

    Petitioner Javier Andrade, charged with attempted burglary of a
dwelling, seeks certiorari review of the trial court’s order revoking his
admission to a drug court pretrial intervention program. The petitioner
also requests a writ of mandamus compelling the trial court to admit him
to the program. As set forth below, we grant the petitioner’s request for a
writ of certiorari, deny the request for a writ of mandamus, and remand
for further proceedings at the trial court level.

                               Background

    After being arrested and charged with attempted burglary of a dwelling,
Petitioner sought admission to pretrial intervention drug court. Following
a hearing on this request, the trial court found that Petitioner met the
criteria for admission and granted his request. This led to a pre-
determination hearing before a different judge. The State argued that the
purported victim in this case was provided neither notice nor an
opportunity to be consulted regarding her view on Petitioner’s participation
in a pretrial diversion program, in violation of section 960.001(1)(g)1.c.,
Florida Statutes (2020). 1 The second judge agreed, and the purported
victim was permitted to testify at the pre-determination hearing. She
urged the court to exclude Petitioner from acceptance to the drug court
program, based on the history and severity of Petitioner’s conduct directed
toward the purported victim.

   After hearing this testimony, the trial court denied Petitioner’s request
for admission to the drug court program, finding “due to the charge and
the victim’s objections the defendant is not eligible for drug court over
defense objection” (emphasis added). This ruling is the subject of
Petitioner’s challenge.

                                      Analysis

   “To obtain certiorari relief, a petitioner must demonstrate that the order
in question departs from the essential requirements of law, and that the
petitioner . . . has suffered irreparable harm.” Simeone v. State, 276 So.
3d 797, 803 (Fla. 4th DCA 2019).

   We find no error in the trial court permitting and considering the
purported victim’s testimony at the second hearing. However, although a
victim’s objections must be heard and considered, they are not
determinative.

   Section 948.08(6)(b), Florida Statutes (2020), provides the criteria “for
voluntary admission into a pretrial substance abuse education and
treatment intervention program, including a treatment-based drug court
program.” A defendant is eligible for voluntary admission if he or she:

         1. Is identified as having a substance abuse problem and is
         amenable to treatment.

1   Section 960.001(1)(g)1.c., Florida Statutes (2020) provides:

         In addition to being notified of s. 921.143 [permitting victims the
         opportunity to appear before the sentencing court to make a
         statement or to submit a written statement to be filed with the
         sentencing court], the victim of a felony involving physical or
         emotional injury or trauma . . . shall be consulted by the state
         attorney in order to obtain the views of the victim . . . about the
         disposition of any criminal or juvenile case brought as a result of
         such crime, including the views of the victim or family about[] . . .
         [p]articipation in pretrial diversion programs[.]


                                          2
      2. Is charged with a nonviolent felony.
      3. Has never been charged with a crime involving violence,
      including, but not limited to, murder, sexual battery, robbery,
      carjacking, home-invasion robbery, or any other crime
      involving violence.
      4. Has two or fewer felony convictions, provided that the prior
      convictions are for nonviolent felonies.

§ 948.08(6)(b)1.–4., Fla. Stat. (2020). The “pretrial intervention program”
statute further provides that, “[f]or purposes of this subsection, the term
‘nonviolent felony’ means a third degree felony violation of chapter 810 or
any other felony offense that is not a forcible felony as defined in s.
776.08.” § 948.08(6)(a), Fla. Stat. (2020).

    With the possible exception of section 948.08(6)(b)1., Petitioner meets
the eligibility requirements. Although the State argues that “attempted
burglary of a dwelling” is not a “nonviolent felony,” it is “a third degree
felony violation of chapter 810” and thus a “nonviolent felony” per section
946.08(6)(a). See Bergin v. State, 109 So. 3d 300, 300 (Fla. 4th DCA 2013)
(attempted burglary of a dwelling is a third degree felony); Ramsey v. State,
562 So. 2d 394, 394 n.2 (Fla. 5th DCA 1990) (noting that attempted
burglary of a dwelling is a “non-violent third degree felony” under section
810.02, Florida Statutes); Butler v. State, 513 So. 2d 780, 780 (Fla. 1st
DCA 1987) (same).

    If the trial court determines that Petitioner meets all of section
948.08(6)(b)’s eligibility requirements, including section 948.08(6)(b)1.,
“[u]pon motion of either party or the court’s own motion, and with the
agreement of the defendant, the court shall admit an eligible person into
a pretrial substance abuse education and treatment intervention program
. . . .” § 948.08(6)(c), Fla. Stat. (2020) (emphasis added). This is subject
to three exceptions that neither party contends are applicable here. Thus,
if Petitioner met the eligibility requirements of section 948.08(6)(b), the
trial court shall admit him into the program, regardless of the inclinations
of either the purported victim or the trial court.

                                Conclusion

   Petitioner has established that the trial court departed from the
essential requirements of law by finding, “due to the charge and the
victim’s objections,” that he was “not eligible for drug court” (emphasis
added). If Petitioner meets the eligibility criteria and does not fall under
any of the three exceptions set forth in section 948.08(6)(c)1.–3., the trial


                                     3
court lacks the authority to exercise its discretion and exclude Petitioner
from the program.

    Due to the failure to provide notice to the purported victim which led to
her absence at the initial hearing, and the flawed nature of the trial court’s
ruling following the second hearing, the most appropriate course of action
is to grant Petitioner’s request for a writ of certiorari, deny the request for
a writ of mandamus, and remand for a de novo hearing on Petitioner’s
request to be placed in the drug court pretrial intervention program, with
the purported victim afforded her rights under section 960.001(1)(g)1.c.

   Petition for writ of certiorari granted and remanded for further
proceedings.

WARNER and KLINGENSMITH, JJ., concur.

                             *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                      4